DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/21 has been entered.
Claims 1-4 have been cancelled.  Claim 5 has been amended.  Claims 5-8 are pending and examined herein.
Applicant’s arguments have been fully considered but found not persuasive.  The rejections of the last Office Action are maintained for reasons of record and repeated below for Applicant’s convenience.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ousler et al. (WO 2007/087609 A1, of record) as evidenced by Baudouin et al. (“Role of Hyperosmolarity in the Pathogenesis and Management of Dry Eye Disease: Proceedings of the OCEAN Group Meeting,” The Ocular Surface, 2013, 11, 4, 246-258, of record).
Ousler et al. teach a method of treating dry eye by administering an ophthalmic formulation comprising non-steroidal anti-inflammatory drug (NSAID) in combination 
Baudouin et al. teach that apoptosis caused by tear hyperosmolarity is a key step in the pathology of dry eye disease (abstract).  Therefore, it is inherent that both the patient has and the dry eye is caused by apoptosis due to tear hyperosmolarity.  Accordingly, the diclofenac will inhibit the apoptosis caused by tear hyperosmolarity since all elemental steps of the method claim has been taught by the reference.

Response to Arguments
	Applicant argues that Ousler makes no mention of apoptosis due to tear hyperosmolarity.  Furthermore, one of ordinary skill in the art would not envisage the particular combination of diclofenac and PVP from the generic disclosures of Ousler that embrace wide varieties of NSAID and carrier.  None of the examples contains this specific combination nor does it direct persons of skill toward this combination.
	This is not persuasive because Ousler teaches in many places in the reference that diclofenac and PVP are a preferred NSAID and tear substitute from a limited list of alternatives.  Therefore, one of ordinary skill in the art could readily envision this particular combination with a reasonable expectation of success.  
 

	This is not persuasive because a showing secondary considerations in the form of unexpected results or synergy cannot overcome a 102 rejection.  Regardless, Applicant is reminded that Ousler already teaches a synergistic effect from the combination of a NSAID and tear substitute.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham vs John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.     3.  Resolving the level of ordinary skill in the pertinent art.                                       4.  Considering objective evidence present in the application indicating              obviousness or nonobviousness.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ousler et al. (WO 2007/087609 A1, of record) as it applies to claims 5-7. 
The instant claims are drawn to a method of treating dry eye by administering a composition comprising diclofenac and polyvinylpyrrolidone in an amount of 1.0 to 15.0% by weight/volume.
Ousler et al. teach as discussed above, however, does not specifically teach polyvinylpyrrolidone in an amount of 1.0 to 15.0% by weight/volume.
It would have been obvious to the person of ordinary skill in the art to use polyvinylpyrrolidone in an amount of 1.0 to 15.0% by weight/volume in the ophthalmic composition comprising diclofenac for the method of treating dry eye, as taught by Ousler et al.
A person of ordinary skill in the art would have been motivated to use 1.0 to 15.0% by weight/volume of polyvinylpyrrolidone because Ousler et al. teach broadly that polyvinylpyrrolidone can be formulated in a concentration of 1 to 100000 times the concentration of the NSAID.  Therefore, one of ordinary skill in the art would have optimized the amount of polyvinylpyrrolidone based not only on the patient’s sex, weight, age, symptoms, tolerance, etc., but also on the level of the synergistic effect with the NSAID.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980)  MPEP 2114.04

Response to Arguments
Applicant arguments for the 103 rejection are essentially the same as those for the 102 rejection, therefore please refer to the arguments above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627